TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00435-CR




Gerardo Perez, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. D-1-DC-09-904099, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N
 
 
                        Appellant Gerardo Perez filed a motion requesting that his appeal be dismissed.  See
Tex. R. App. P. 42.2(a).  We grant the motion and dismiss the appeal.
            
 
__________________________________________
                                                                        Diane M. Henson, Justice
Before Chief Justice Jones, Justices Patterson and Henson
Dismissed on Appellant’s Motion
Filed:   November 19, 2010
Do Not Publish